Title: To Benjamin Franklin from Mary Stevenson, [1760–1762]
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            [1760–1762]
          
          Your last Letter gave me great pleasure though the thoughts of having laid you under a necessity of writing it fill me with Confusion, for it was so unreasonable to draw you in to write a third Letter after you had condescendingly written two, that you ought to have punish’d me for it; but you have us’d the most effectual method to make me sensible of my fault by obliging me more than I wish to be oblig’d. While we think the Pleasure of the Benefactor in bestowing is equal to ours in receiving, our pride is not hurt by obligations, but when we begin to fear he acts by constraint we wish not to be oblig’d. These sentiments arise from reading the first sentence in your Letter, what the second excites I am unable to express, and I can answer it only by telling you I will endeavour to deserve your compliments. I am afraid the generality of people will be apt to think my giving up my opinion to Dr. Hawkesworth is rather the effect of vanity than humility, for they will imagine I am not able to defend my argument, therefore chuse to come off with the appearance of having sense enough to be convinc’d.
          You start a supposition that our Saviours fasting and temptation in the Wilderness was visionary, a supposition my mind is very ready to receive, for I have been always at a loss what to think of those transactions. The power of God I should not question, but there the power is Satan’s, who performs miracles upon the Son of God. Jesus consider’d as an omnipresent God had no need of being carried up into on high to see all the kingdoms of the earth, and as man he could not see really them from the summit of the highest mountain, therefore I think the fact appears to be visionary. Besides the shewing him all the Kingdoms of the earth and the glory of them must be visionary, for it is not possible to be real. St. Luke says Jesus, being full of the Holy Ghost, returned from Jordan, and was led by the Spirit into the wilderness. I know the general acceptation of this expression is that he was guided by the Holy Ghost; but will it not bear interpretation of his being carried thither in a vision? Those who have read the Gospel in the original Language can determine that better than I can. I remember one day while I was at Bromley Mrs. Hawkeworth and I enter’d upon the subject of our Saviour’s temptation in the wilderness, but something prevented our discussing at that time, and we never resum’d it. Our dear little Friend you know is cautious of enquiring into subjects she holds sacred; we know and admire the piety of her sentiments, but I cannot help wishing she had not imbib’d some superstitions, that are prejudicial to that Religion she so warmly professes, and the duties of which she so devoutly practices. I have [remainder missing].
        